      Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 1 of 10
                               DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                                7/22/2020 1:34 PM
                                                                          .   37-CV-2020-900044.00
                                                                              CIRCUIT COURT OF
                                                                           HENRY COUNTY,ALABAMA
                                                                          SHIRLENE B. VICKERS,CLERK
             IN THE CIRCUIT COURT OF HENRY COUNTY,ALABAMA


MARTHA FAYE BRANNON,Individually)
and as Next Friend of WI     J    )
C      ,a minor, and TYRELL FLOYD )
       Plaintiffs,                )
                                  )
                                  )
vs.                               )                Case No. CV-2020-
                                  )
                                  )
SWANSON LOGISTICS, LLC,           )
TOMMY T. FISHER,                  )                Jury Trial Demanded
and FICTITIOUS     DEFENDANTS     )
"A","B","C","D","E", and "F",     )
        Defendants.               )
                                  )

                                        COMPLAINT

                          PARTIES,JURISDICTION,AND VENUE

   1. Plaintiff Martha Faye Brannon is an individual over the age of nineteen and is a resident

      of Henry County, Alabama and is the legal guardian and next friend of William James

      Cook. Wi        J   e C     is a minor residing in Henry County, Alabama.

  2. Plaintiff Tyrell Floyd is an individual over the age of nineteen and is a resident of Henry

      County, Alabama.

  3. Defendant Swanson Logistics, LLC is a foreign corporation incorporated in the State of

      Minnesota and upon information and belief was doing business in Henry County,

      Alabama.

  4. Defendant Tommy T. Fisher is an individual over the age of nineteen and is a resident of

      Minnesota.
   Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 2 of 10
                            DOCUMENT




5. Fictitious Defendants "A","B","C","D","E", and "F", are those Defendants, whether

   corporations or individuals who are currently unknown to Plaintiffs, and whose

   negligence, wantonness, or other wrongful conduct contributed to Plaintiffs' injuries.

6. The incident giving rise to this claim occurred in Dale County, Alabama, with the initial

   negligence of Defendant's beginning in Henry County, Alabama. Jurisdiction is proper

   pursuant to Rule 4.2, Ala. Civ. P. Venue is proper pursuant to Ala. Code. Sec. 6-3-7(a)(3)

   and Ala. Code. Sec. 6-3-2(a)(3).

                                         FACTS

7. Plaintiff re-alleges, adopts, and incorporates all allegations and paragraphs heretofore

   contained in the complaint.

8. On or about June 25, 2020, Tommy T. Fisher was operating a tractor-trailer or "semi-

   trucle owned by Swanson Logistics, LLC. Tommy T. Fisher was at all times material to

   Plaintiffs' Complaint an employee of Swanson Logistics, LLC and was acting in the

   scope and course of his employment. The semi-truck was hauling approximately 21 bags

   of peanuts, each weighing approximately one ton for an approximate load of42,000 lbs.

   Hereinafter said bags of peanuts will be referred to as "the cargo".

9. Defendant Swanson Logistics, LLC was responsible for the maintenance of the semi-

   truck. At all times material to Plaintiffs' Complaint, the semi-truck's brakes were not

   properly maintained by Swanson Logistics, LLC and did not meet Department of

   Transportation Standards.

10. Upon information and belief, some or all of the cargo was obtained and loaded in

   Headland, Henry County, Alabama. Said cargo was improperly and negligently secured

   and as not in compliance with the standards as required by the Department of
   Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 3 of 10
                            DOCUMENT




   Transportation or the Federal Motor Carrier Safety Administration, more specifically the

   cargo did not have the minimum number oftiedowns to secure the load..Defendant

   Tommy T. Fisher, and Fictitious Defendants "A","B","C","D","E", and "F", had a

   duty to comply with the applicable regulation for securing the cargo and failed to do so.

11. Upon departing Henry County, Alabama, Defendant Tommy T. Fisher drove the semi-

   truck carrying the cargo on AL HWY 134 west and entered Dale County, Alabama.

   Defendant Fisher was travelling in excess ofthe speed limit.

12. W       J         C    was driving the vehicle of Martha Faye Brannon on AL HWY 134

   W in Dale County, Alabama. Plaintiff Tyrell Floyd was asleep in the front passenger seat

   of the vehicle owned by Martha Faye Brannon and driven by Wi              J      C     at all

   times material to Plaintiffs' Complaint.

13. Wi      J         Co   slowed his vehicle and activated his left turn signal as he prepared

   to make a U-turn or left turn on AL HWY 134 west in Dale County, Alabama.

14. Defendant Tommy T. Fisher was driving in excess of the speed limit and failed to

   maintain a proper lookout causing him to strike the vehicle owned by Martha Faye

   Brannon in the rear. Defendant Fisher had the last clear chance to avoid a collision, but

   failed to do so.

15. The improperly secured cargo burst through the front of the trailer being hauled by the

   semi-truck. The improperly secured cargo contributed to further damage to Plaintiffs'

   vehicle and persons.

16. As a result of the negligence, wantonness, and wrongful conduct of the Defendants,

   Plaintiffs received damage to property, severe injuries, mental anguish, and pain and

   suffering.
   Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 4 of 10
                            DOCUMENT




                       COUNT I(Negligence — Load Securement)

17. Plaintiffs re-allege, adopt, and incorporate all allegations and paragraphs heretofore

   contained in the Complaint.

18. Defendant Fisher as the operator of commercial motor vehicle engaging in interstate

   transportation has a duty to Plaintiffs and all persons travelling on public roads to ensure

   that the cargo he transports is properly secured in accordance with the standards set forth

   by the Federal Motor Carrier Safety Administration and the Department of

   Transportation.

19. Fictitious Defendants "A","B","C","D","E", and "F", loaded the cargo into the trailer

   being transported by Swanson Logistics, LLC and Tommy T. Fisher. Fictitious

   Defendants owed the same duty to Plaintiffs to ensure that the cargo was properly and

   lawfully secured.

20. Defendants failed to properly secure the cargo with the required amount of tiedowns,

   causing the cargo to shift and burst through the trailer driven by Fisher. This caused the

   semi-truck to "jack-knife" upon collision and the cargo to land on top ofPlaintiffs'

   vehicle.

21. As a proximate consequence and the direct result of the negligence of Defendants, the

   Plaintiffs suffered damages.


   WHEREFORE,PREMISES CONSIDERED,Plaintiffs demand judgment against

Defendants, with respect to count one, for compensatory, and punitive damages, in an

amount determined by a jury and not less than one million dollars.


                  COUNT II(Negligence — Negligent Maintenance)
       Case 1:20-cv-00619-JTA Document 1-1 Filed 08/25/20 Page 5 of 10




   22. Plaintiffs re-allege, adopt, and incorporate all allegations and paragraphs heretofore

       contained in the Complaint.

   23. Defendants Swanson Logistics, LLC and Tommy T. Fisher were responsible for

       maintenance ofthe 2011 Kenworth semi-truck being driven by Defendant Fisher during

       the scope and course of his employment.

   24. Defendant Swanson Logistics, LLC had knowledge that its vehicles had failed recent

       Department of Transportation inspections. Swanson Logistics, LLC had received

       numerous violations on its vehicles, specifically for brakes.

   25. At the time of the collision, the brakes of the semi-truck driven by Defendant Fisher were

       not in compliance with Department of Transportation standards.

   26. Said brakes being non-compliant contributed to Defendant Fisher's inability to stop,

       causing a collision with Plaintiffs' vehicle.

   27. As a proximate consequence and the direct result of the negligence of Defendants, the

       Plaintiffs suffered damages.


   WHEREFORE,PREMISES CONSIDERED,Plaintiffs demand judgment against

Defendants, with respect to count two, for compensatory, and punitive damages, in an amount

determined by a jury and not less than one million dollars.


                         COUNT III(Negligence and/or Wantonness)


   28. Plaintiffs re-allege, adopt, and incorporate all allegations and paragraphs heretofore

       contained in the Complaint.

   29. At the aforesaid date and place, Defendant Fisher negligently and/or wantonly operated

       the 2011 Kenworth semi-truck and trailer hauling the cargo. More specifically, Defendant
      Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 6 of 10
                               DOCUMENT




       Fisher was driving in excess of the speed-limit, while hauling improperly secured cargo,

       and failing to maintain a proper lookout. These actions and/or omissions occurred while

       in the scope of Fisher's employment with Swanson Logistics, LLC.

   30. The negligence and/or wantonness of Fisher caused the semi-truck to collide with the rear

       of the Plaintiffs' vehicle.

   31. As a proximate consequence and the direct result of the negligence of Defendants, the

       Plaintiffs suffered.damages.


   WHEREFORE, PREMISES                CONSIDERED, Plaintiffs      demand judgment        against

Defendants, with respect to count three, for compensatory, and punitive damages, in an amount

determined by a jury and not less than one million dollars.


COUNT IV (Negligent and Wanton Hiring, Retention, Training, Supervision, Policies, and

                          Procedures, etc. — Swanson Logistics, LLC)


   32. Plaintiff re-alleges, adopts, and incorporates all allegations and paragraphs heretofore

       contained in the Complaint.

   33. Swanson Logistics, LLC negligently and wantonly hired, retained and failed to enforce,

       train, supervise, monitor and implement policies and procedures that would prevent or

       allow Tommy T. Fisher to operate its Kenworth semi-truck and trailer in a manner that

       caused Tommy T. Fisher to crash into the vehicle owned, operated, or occupied by

       Plaintiffs. Swanson Logistics, LLC is in the freight shipping and trucking transportation

       business which requires the hauling of cargo by trucks on federal, state, and county

       roads/highways. Swanson Logistics, LLC had a duty to Plaintiff and others to hire

       competent drivers. Swanson Logistics, LLC also had a duty to ensure the competency of
       Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 7 of 10
                                DOCUMENT




       its drivers by properly training and supervising all drivers operating vehicles in the line

       and scope of employment with Swanson Logistics, LLC. The acts and/or omissions of

       Swanson Logistics, LLC constitute negligent and wanton hiring, retention, training,

       monitoring, and supervision.

   34. As a direct result of the negligent and wanton failure to ensure the competency of its

       drivers, enforce or implement reasonable safety policies and procedures, hire and retain

       qualified drivers and train and supervise its drivers regarding its policies and procedures

       and to ensure that Federal and Alabama traffic laws are followed, the Plaintiffs were

       caused to suffer damages.


   WHEREFORE, PREMISES                CONSIDERED, Plaintiffs         demand judgment        against

Defendants, with respect to count four, for compensatory, and punitive damages, in an amount

determined by a jury and not less than one million dollars.


                              COUNT V (Fictitious Defendants)


   35. Plaintiff re-alleges, adopts, and incorporates all allegations and paragraphs heretofore

       contained in the Complaint.

   36. Fictitious Defendants "A","B", "C", ``Ir, "E", and "F", whether singular or plural, are

       those other persons, firms, corporations, or other entities whose negligent, wanton,

       reckless and wrongful conduct contributed to the injuries sustained by the Plaintiff, or are

       those other persons, firms, corporations, or other entities which rnay be responsible for

       paying Plaintiff uninsured or underinsured motorist benefits, medical payments benefits,

       or other benefits for which the Plaintiff is a beneficiary. Said Fictitious Defendants names
       Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 8 of 10
                                DOCUMENT




       are unknown to Plaintiff at this time, but will be promptly substituted by amendment

       when ascertained.


       WHEREFORE,PREMISES CONSIDERED,Plaintiffs demand judgment against

   Defendants, with respect to count five, for compensatory, and punitive damages, in an

   amount determined by ajury and not less than one million dollars.


                     COUNT VI(Combined and Concurring Negligence)


   37. Plaintiff re-alleges, adopts, and incorporates all allegations and paragraphs heretofore

       contained in the Complaint.

   38. The negligence, wantonness, or other wrongful acts of all Defendants in this case

       combined and concurred to cause injuries and damages to Plaintiffs as alleged in this

       Complaint.


   WHEREFORE, PREMISES               CONSIDERED, Plaintiffs         demand judgment         against

Defendants, with respect to count six, for compensatory, and punitive damages, in an amount

determined by a jury and not less than one million dollars.


                                          DAMAGES


   39. The conduct of Defendants caused all Plaintiffs to receive damages as described

       individually and in greater detail below.

   40. Plaintiff Martha Faye Brannon was caused to suffer mental anguish, the medical

       expenses for her Wi       J      Co   , loss of property, loss of transportation, and such

       other damages as she may be entitled to under Alabama law.
       Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 9 of 10
                                DOCUMENT




   41. Wi         J    C     received severe injuries and was caused to suffer pain, endure

       medical procedures, will continue to suffer pain in the future, and has been caused to

       incur significant medical expenses and will continue to incur medical expenses into the

       future.

   42. Tyrell Floyd received severe injuries and was caused to suffer pain, endure medical

       procedures, will continue to suffer pain in the future, and has been caused to incur

       significant medical expenses and will continue to incur medical expenses into the future.

                 JURY TRIAL DEMANDED AS TO ALL COUNTS OF COMPLAINT


       Respectfully submitted this the 22nd day of July 2020.


                                                Attorneys for Plaintiff:

                                               Isk Adam E. Parker
                                               Adam E. Parker(PAR164)
                                               Of Counsel:
                                               Capps, Gil & Parker, LLC
                                               111 Adris Place, Suite 2
                                               Dothan, Alabama 36303
                                               Tel: 334.673.0100
                                               Fax: 334.673.1300
                                               aparkerPwiregrassattornevs.com


                                               /s/ Reginald D. McDaniel
                                               Reginald D. McDaniel(MCD061)
                                               Law Office of Reginald D. McDaniel, LLC
                                               3720 4th Avenue South Birmingham, AL 35222
                                               205.433.6130 office
                                               205.222.8656 mobile
                                               888.357.8447 fax
                                               rdm@reginaldmcdaniel.com

                           REQUEST FOR SERVICE OF PROCESS

       The Plaintiffs hereby request that the Summons and Complaint in this case be served

upon the following Defendants by Certified Mail at their respective mailing addresses as follows:
     Case 1:20-cv-00619-JTA Document 1-12 Filed 08/25/20 Page 10 of 10
                               DOCUMENT




Swanson Logistics, LLC
C/O: Charles Swanson
17465 County Rd 40
Carver, MN 55315
USA

Tommy T. Fisher
5158 Russell Ave. N.
Minneapolis, MN 55430
